DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/20 has been entered.
	
Response to Amendment
The amendment filed on 12/24/20 has been entered. Claims 1-6, 8-13, and 15-20 remain pending in the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 8-11, 13, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslette (US 2011/0010623) in view of Spriggs (US 6,421,571).	
Regarding claim 1, Vanslette discloses:
A computer-implemented method of displaying performance characteristics of a device comprising: accessing a database of data log files from a data storage source at least by ([0029] “The data access module 410 retrieves information from the data archive 408 (generally addressed by tag name and span of time desired), expands it (if necessary) and delivers the information to the requesting program (e.g., interface 201)” [0028] “Each real time database 402 a and 402 b may have one or more data collectors 404 a and 404 b that takes samples of pre-selected data stored in the real-time databases (e.g., event data and time data). The data server 406 can be a program that collects the data from the event data sources organizes the data into files (e.g., in formatted tables) and stores them in a data archive 408 as one or more files (FIG. 3).”) and the accessing of the database of log files is the accessing, by a data access module, of the archived event data that was stored in files containing the data in formatted tables on a data server; Fig. 3 also shows one of the data log files stored in event data storage;
the data log files comprise a data input to the device or a data output from the device at least by ([0013] “The system 100 also includes an event data source 102, which may include one or more sensors, alarms, or other devices that detect the occurrence of events 108. Each event data source 102 can also associate each event 108 with a time period of occurrence during which an event occurs. For example, the event data source 102 can detect if a hatch 121 is opened on a wort kettle and can associate a time period of occurrence with that event, in other words the period during which the hatch remains open.” [0025] 
accessing a database of video files comprising at least one video feed including an image of the device at least by ([0001] “In environments such as factories, sensor data is often stored in a data archive that records the history of the sensor states. Video clips of equipment on the factory floor may also be archived” [0012] “the system includes video cameras 104 and 106, however, the system is scalable and can support any number of cameras, from one to many. The cameras can be positioned to record an environment 105 that is within the field of view 107 of camera 104 and within the field of view 109 of camera 106. An exemplary environment could be an area of a factory 107 showing the brewhouse floor 109 described above, containing a number of vessels” [0031] “Audio-visual engines 414 a and 414 b collect audio-visual data from cameras 104 and 106. The collected audio-visual data is stored in one or more files within 
synchronizing the database of the video files and the data log files with respect to time at least by ([0003] “The audio-visual material and the time history of the sequence of events are stored separately while the portrayal is caused to be in synchrony” [0019] “In this way, the event data and the audio-visual data are synchronized.”);
generating a first timeline graphical representation of the at least one video feed at least by ([0003] “The user interface displays a first timeline associated with the audio-visual material and a second timeline associated with the time history, the first and second timelines being based in part on the event timestamps and the audio-visual timestamps.” [0030] “Trend chart object 412 is an object (e.g., an ActiveX control) that can be placed into display software (e.g., interface 201). In some examples, the trend chart object 412 displays the event data retrieved from the data archive 408 as a set of one or more colored lines in a time-versus-value chart such as the trend chart 207 within the event grid 202” [Fig. 4 element 204]);
generating a second timeline graphical representation of data log files, wherein the second timeline graphical representation includes…a scroll element at least by ([0003] “The user interface displays a first timeline associated with the audio-visual material and a second timeline associated with the time history, the first and second timelines being based in part on the event timestamps and the audio-visual timestamps” [0017] “For example, moving the 
displaying the first timeline graphical representation and the second timeline graphical representation in parallel on a display device at least by ([Fig. 4] element 201);
and in response to receipt of a scroll command, contemporaneously scrolling the first timeline graphical representation and the second timeline graphical representation… at least by ([0004] “a user navigates along (a) a graphically displayed time history of a sequence of events that has occurred or (b) a simultaneously graphically displayed time track of audio-visual material associated with the time history of the sequence of events. As the user navigates, the display of the other of the time history or the time track is automatically synchronized.” [0019] “For instance, at time 12:00:00, the trend chart 207 within event grid 202 shows the occurrence of the event 210. At the same time, the video window 204 displays audio-visual information 212 (e.g., a person 216 standing next to a table 218) at 12:00:00. That is, at time 12:00:00, the audio-visual information would be a single frame that was captured at time 12:00:00. The single frame shown at time 12:00:00 could be the first frame of a video played back from that point in time (e.g., the first frame in a sequence of frames that make up a video segment). A second time cursor 208 is positioned at 12:00:00 on a second timeline 214 indicating that the audio-visual data being 
Vanslette fails to disclose “wherein the data input or data output from the device comprises a string of commands executed by the device; wherein the second timeline graphical representation includes a graphical representation of the string of commands executed by the device…; in response to receipt of a scroll command, contemporaneously scrolling the first timeline graphical representation and the second timeline graphical representation of the string of commands executed by the device”
However, Spriggs teaches the above limitations at least by ([col. 8, lines 19-34] “The data collector modules 50 are the interfaces between the data acquisition devices 60 and the data acquisition core 22. These modules 50 convert various known digital protocols and data streams received from the data acquisition devices 60 into a standard input for the data acquisition core 22 via associated signal conditioning and processing means. Each of the data collector modules 50 employs a specific protocol for collecting data from each of the specific data acquisition devices 60 (e.g., asset management instruments) that are then connected to a variety of asset management transducers/sensors 70 including vibration, temperature, pressure, flow, optical, torque, position, and others for providing bi-directional communication. Thus, data can be received from and transmitted to each of the data acquisition devices 60 in the form of configuration information and commands (data transmitted).” [col. 17, lines 20-29] “Referring to FIGS. 6 and 10, a plot object 122 presents, via the graphical user interface 102, formatted data presentation plot views 178 in a plot view window 180. Plots can be graphical or textual. A plot is an object that provides a single, concise view of data acquired through the relational database module 82 (including the historical/machine database 84 and the configuration database 86), the data acquisition module 20 (including real-time data), external database 210 including third party databases and data servers.” [col. 18, lines 35-64] “Furthermore, and referring to FIGS. 6 and 12, the plot session object 128 uniquely provides a synchronized cursor link through plot groups object of multiple plot windows brought up or opened simultaneously via a menu 250. For example, and referring to FIG. 12, a polar plot 252 having a first cursor 254 and a trend plot 256 having a second cursor 258 are shown in plot windows 180. The plot groups object links these two cursors together via the synchronized cursor link 127. Thus, as the user “scrolls” through data in the polar plot 252 with the first cursor 254, the second cursor 258 in the trend plot 256 automatically “scrolls” to the same sample as the driving plot or as scrolled to with the first cursor. Conversely, as the user “scrolls” through data in the trend plot 256 with the second cursor 258, the first cursor 254 in the polar plot 252 automatically “scrolls” to the same sample as the driving plot or as scrolled to with the second cursor 258. This allows the user to quickly and simply compare and correlate data from different and same plots. Thus, in general, as the user “scrolls” through data in a given plot, all other plots participating in the 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Spriggs into the teaching of Vanslette because both references disclose the processing and display of industrial manufacturing data to users. Consequently, one of ordinary skill in the art would be motivated to further modify the display of stored event data as in Vanslette to include the display of data pertaining to streams of commands to/from the industrial equipment as in Spriggs so that the user is able to visualize the commands received and executed within the system and their corresponding results.
As per claim 2, claim 1 is incorporated, Vanslette further discloses:
wherein the timeline graphical representation of the at least one video feed includes a series of individual video frames at least by ([0018] “Because the time cursor 206 is positioned at 12:00:00, the video window 204 will display audio-visual information 212 (such as a video clip) that shows what is happening over a period of time that includes the time 12:00:00. As a result, in this particular example, the video window will display audio-visual frames the occurrence of the event 210. For example, playing back audio-visual frames associated with an event that has occurred at 12:00:00 can cause the video window to display a video that begins at 12:00:00.”).
As per claim 3, claim 2 is incorporated, Vanslette further discloses:
wherein generating the second timeline graphical representation of data log files further comprises: scaling the data log files, so that in response to a scroll command, the graphical representation of the data log files correlates with each video frame corresponding to a position of the scroll element at least by ([0017] “A user (or some other process) can change the position of the time cursor 206 on the timeline 205 in order to indicate a new time of interest. Changing the position of the time cursor can also shift the range of time displayed by the event grid. For example, moving the time cursor 206 toward the right end of timeline 205 (e.g., by clicking the time cursor with a mouse and dragging the time cursor across the electronic display) would advance the current time of interest and would shift the range of displayed time to include a different range of times. In some implementations, the time of interest and the displayed range of time could be adjusted separately. the scale of the event grid could also be adjusted (e.g., the time period could be adjusted to display event data over a period of hours instead of minutes and seconds).”).
As per claim 4, claim 3 is incorporated, Vanslette further discloses:
displaying a plurality of windows, wherein at least a first one of the plurality of windows is configured to display an enlarged view of a video frame corresponding with the location of the scroll element, and wherein a second one of the plurality of windows is configured to display at least a portion of the data log files at least by ([Fig. 5] element 201 including elements 202 and 204).
As per claim 6, claim 3 is incorporated, Vanslette further discloses:
wherein the data log files comprise data output from at least one sensor at least by ([0013] “The system 100 also includes an event data source 102, which may include one or more sensors, alarms, or other devices that detect the occurrence of events 108.”).
Regarding claim 8, Vanslette discloses:
A non-transitory computer readable medium having instructions stored therein that, when executed by one or more processors, cause the one or more processors to: access a database of data log files from a data storage source at least by ([0029] “The data access module 410 retrieves information from the data archive 408 (generally addressed by tag name and span of time desired), expands it (if necessary) and delivers the information to the requesting program (e.g., interface 201)” [0028] “Each real time database 402 a and 402 b 
the data log files comprise a data input to the device or a data output from the device at least by ([0013] “The system 100 also includes an event data source 102, which may include one or more sensors, alarms, or other devices that detect the occurrence of events 108. Each event data source 102 can also associate each event 108 with a time period of occurrence during which an event occurs. For example, the event data source 102 can detect if a hatch 121 is opened on a wort kettle and can associate a time period of occurrence with that event, in other words the period during which the hatch remains open.” [0025] “The event data storage 114 stores one or more files 310. The file 310 includes both event data 302 and time data 304. The event data 302 indicates the occurrence (or non-occurrence) of an event. Using the previous example, if a worker within the beverage plant opens a hatch to add syrup to a tank, the event data 302 could indicate that a hatch had been opened on the tank. The time data 304 could indicate the relevant time period associated with the corresponding 
access a database of video files comprising at least one video feed including an image of the device at least by ([0001] “In environments such as factories, sensor data is often stored in a data archive that records the history of the sensor states. Video clips of equipment on the factory floor may also be archived” [0012] “the system includes video cameras 104 and 106, however, the system is scalable and can support any number of cameras, from one to many. The cameras can be positioned to record an environment 105 that is within the field of view 107 of camera 104 and within the field of view 109 of camera 106. An exemplary environment could be an area of a factory 107 showing the brewhouse floor 109 described above, containing a number of vessels” [0031] “Audio-visual engines 414 a and 414 b collect audio-visual data from cameras 104 and 106. The collected audio-visual data is stored in one or more files within one or more audio-visual archives 416 a and 416 b. As shown in FIG. 3, the stored files can contain both audio-visual data and time data”);
synchronize the database of the video files and the data log files with respect to time at least by ([0003] “The audio-visual material and the time history of the sequence of events are stored separately while the portrayal is caused to be in synchrony” [0019] “In this way, the event data and the audio-visual data are synchronized.”);
generate a first timeline graphical representation of the at least one video feed at least by ([0003] “The user interface displays a first timeline associated with the audio-visual material and a second timeline associated with the time history, the first and second timelines being based in part on the event timestamps and the audio-visual timestamps.” [0030] “Trend chart object 412 is an object (e.g., an ActiveX control) that can be placed into display software (e.g., interface 201). In some examples, the trend chart object 412 displays the event data retrieved from the data archive 408 as a set of one or more colored lines in a time-versus-value chart such as the trend chart 207 within the event grid 202” [Fig. 4 element 204]);
generate a second timeline graphical representation of data log files, wherein the second timeline graphical representation includes…a scroll element at least by ([0003] “The user interface displays a first timeline associated with the audio-visual material and a second timeline associated with the time history, the first and second timelines being based in part on the event timestamps and the audio-visual timestamps” [0017] “For example, moving the time cursor 206 toward the right end of timeline 205 (e.g., by clicking the time cursor with a mouse and dragging the time cursor across the electronic display) would advance the current time of interest and would shift the range of displayed time to include a different range of times” [Fig. 4 element 202]);
display the first timeline graphical representation and the second timeline graphical representation in parallel, via a graphical user interface (GUI) on a display device at least by ([Fig. 4] element 201);
and in response to receipt of a scroll command, contemporaneously scroll the first timeline graphical representation and the second timeline graphical representation… at least by ([0004] “a user navigates along (a) a graphically displayed time history of a sequence of events that has occurred or (b) a simultaneously graphically displayed time track of audio-visual material associated with the time history of the sequence of events. As the user navigates, the display of the other of the time history or the time track is automatically synchronized.” [0019] “For instance, at time 12:00:00, the trend chart 207 within event grid 202 shows the occurrence of the event 210. At the same time, the video window 204 displays audio-visual information 212 (e.g., a person 216 standing next to a table 218) at 12:00:00. That is, at time 12:00:00, the audio-visual information would be a single frame that was captured at time 12:00:00. The single frame shown at time 12:00:00 could be the first frame of a video played back from that point in time (e.g., the first frame in a sequence of frames that make up a video segment). A second time cursor 208 is positioned at 12:00:00 on a second timeline 214 indicating that the audio-visual data being displayed in video window 204 coincides with the time selected in the event grid 202. In this way, the event data and the audio-visual data are synchronized. A user can select a point (e.g., event 210) on the trend chart 207 to obtain further information about the selected point.”);
Vanslette fails to disclose “wherein the data input or data output from the device comprises a string of commands executed by the device; wherein the second timeline graphical representation includes a graphical representation of the string of commands executed by the device…; in response to receipt of a scroll command, contemporaneously scroll the first timeline graphical representation and the second timeline graphical representation of the string of commands executed by the device”
However, Spriggs teaches the above limitations at least by ([col. 8, lines 19-34] “The data collector modules 50 are the interfaces between the data acquisition devices 60 and the data acquisition core 22. These modules 50 convert various known digital protocols and data streams received from the data acquisition devices 60 into a standard input for the data acquisition core 22 via associated signal conditioning and processing means. Each of the data collector modules 50 employs a specific protocol for collecting data from each of the specific data acquisition devices 60 (e.g., asset management instruments) that are then connected to a variety of asset management transducers/sensors 70 including vibration, temperature, pressure, flow, optical, torque, position, and others for providing bi-directional communication. Thus, data can be received from and transmitted to each of the data acquisition devices 60 in the form of sensed data (data received), and configuration information and commands (data transmitted).” [col. 17, lines 20-29] “Referring to FIGS. 6 and 10, a plot object 122 presents, via the graphical user interface 102, formatted data presentation plot views 178 in a plot view window 180. Plots can be graphical or textual. A plot is an object that provides a single, concise view of data acquired through the relational database module 82 (including the historical/machine database 84 and the configuration database 86), the data acquisition module 20 (including real-time data), external database 210 including third party databases and data servers.” [col. 18, lines 35-64] “Furthermore, and referring to FIGS. 6 and 12, the plot session object 128 uniquely provides a synchronized cursor link through plot groups object of multiple plot windows brought up or opened simultaneously via a menu 250. For example, and referring to FIG. 12, a polar plot 252 having a first cursor 254 and a trend plot 256 having a second cursor 258 are shown in plot windows 180. The plot groups object links these two cursors together via the synchronized cursor link 127. Thus, as the user “scrolls” through data in the polar plot 252 with the first cursor 254, the second cursor 258 in the trend plot 256 automatically “scrolls” to the same sample as the driving plot or as scrolled to with the first cursor. Conversely, as the user “scrolls” through data in the trend plot 256 with the second cursor 258, the first cursor 254 in the polar plot 252 automatically “scrolls” to the same sample as the driving plot or as scrolled to with the second cursor 258. This allows the user to quickly and simply compare and correlate data from different and same plots. Thus, in general, as the user “scrolls” through data in a given plot, all other plots participating in the synchronized cursor link are automatically scrolled to the same parameter such as a sample parameter, time parameter, RPM parameter, et cetera as in the driving plot by receiving the value of the parameter scrolled to in the driving plot and scrolling the cursor to a matching parameter in the driven plot. Again, this allows the user to quickly and simply compare and correlate data from different and same plots. Furthermore, the synchronized cursor link allows view a plurality of plots at the same point without scaling efforts”) and the synchronized plots 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Spriggs into the teaching of Vanslette because both references disclose the processing and display of industrial manufacturing data to users. Consequently, one of ordinary skill in the art would be motivated to further modify the display of stored event data as in Vanslette to include the display of data pertaining to streams of commands to/from the industrial equipment as in Spriggs so that the user is able to visualize the commands received and executed within the system and their corresponding results.
Regarding claim 15, Vanslette discloses:
A system for processing and displaying performance characteristics of a device comprising: at least one memory element that stores instructions for executing a process for displaying performance characteristics of the device at least by ([0016] “The video window 204 can also display more than one video clip. For example, the video window 204 can display three video clips that are associated with three different sources of audio-visual data. The interface can be a user interface that is displayed on an electronic display 205. In some examples, the event grid 202 displays information related to an event 108 
at least one processor configured to execute the process, wherein the process comprises: accessing a database of data log files from a data storage source at least by ([0029] “The data access module 410 retrieves information from the data archive 408 (generally addressed by tag name and span of time desired), expands it (if necessary) and delivers the information to the requesting program (e.g., interface 201)” [0028] “Each real time database 402 a and 402 b may have one or more data collectors 404 a and 404 b that takes samples of pre-selected data stored in the real-time databases (e.g., event data and time data). The data server 406 can be a program that collects the data from the event data sources organizes the data into files (e.g., in formatted tables) and stores them in a data archive 408 as one or more files (FIG. 3).”) and the accessing of the database of log files is the accessing, by a data access module, of the archived event data that was stored in files containing the data in formatted tables on a data server; Fig. 3 also shows one of the data log files stored in event data storage;
the data log files comprise a data input to the device or a data output from the device at least by ([0013] “The system 100 also includes an event data source 102, which may include one or more sensors, alarms, or other devices that detect the occurrence of events 108. Each event data source 102 can also associate each event 108 with a time period of occurrence during which an event occurs. For example, the event data source 102 can detect if a hatch 121 is 
accessing a database of video files comprising at least one video feed including an image of the device at least by ([0001] “In environments such as factories, sensor data is often stored in a data archive that records the history of the sensor states. Video clips of equipment on the factory floor may also be archived” [0012] “the system includes video cameras 104 and 106, however, the system is scalable and can support any number of cameras, from one to many. The cameras can be positioned to record an environment 105 that is within the field of view 107 of camera 104 and within the field of view 109 of camera 106. An exemplary environment could be an area of a factory 107 showing the brewhouse floor 109 described above, containing a number of vessels” [0031] “Audio-visual engines 414 a and 414 b collect audio-visual data from cameras 
synchronizing the database of the video files and the data log files with respect to time at least by ([0003] “The audio-visual material and the time history of the sequence of events are stored separately while the portrayal is caused to be in synchrony” [0019] “In this way, the event data and the audio-visual data are synchronized.”);
generating a first timeline graphical representation of the at least one video feed at least by ([0003] “The user interface displays a first timeline associated with the audio-visual material and a second timeline associated with the time history, the first and second timelines being based in part on the event timestamps and the audio-visual timestamps.” [0030] “Trend chart object 412 is an object (e.g., an ActiveX control) that can be placed into display software (e.g., interface 201). In some examples, the trend chart object 412 displays the event data retrieved from the data archive 408 as a set of one or more colored lines in a time-versus-value chart such as the trend chart 207 within the event grid 202” [Fig. 4 element 204]);
generating a second timeline graphical representation of data log files, wherein the second timeline graphical representation includes…a scroll element at least by ([0003] “The user interface displays a first timeline associated with the audio-visual material and a second timeline associated with the time history, the first and second timelines being based in part on the event 
displaying the first timeline graphical representation and the second timeline graphical representation in parallel on a display device at least by ([Fig. 4] element 201);
and in response to receipt of a scroll command, contemporaneously scrolling the first timeline graphical representation and the second timeline graphical representation… at least by ([0004] “a user navigates along (a) a graphically displayed time history of a sequence of events that has occurred or (b) a simultaneously graphically displayed time track of audio-visual material associated with the time history of the sequence of events. As the user navigates, the display of the other of the time history or the time track is automatically synchronized.” [0019] “For instance, at time 12:00:00, the trend chart 207 within event grid 202 shows the occurrence of the event 210. At the same time, the video window 204 displays audio-visual information 212 (e.g., a person 216 standing next to a table 218) at 12:00:00. That is, at time 12:00:00, the audio-visual information would be a single frame that was captured at time 12:00:00. The single frame shown at time 12:00:00 could be the first frame of a video played back from that point in time (e.g., the first frame in a sequence of frames that make up a video segment). A second time cursor 208 is positioned at 
Vanslette fails to disclose “wherein the data input or data output from the device comprises a string of commands executed by the device; wherein the second timeline graphical representation includes a graphical representation of the string of commands executed by the device…; in response to receipt of a scroll command, contemporaneously scrolling the first timeline graphical representation and the second timeline graphical representation of the string of commands executed by the device”
However, Spriggs teaches the above limitations at least by ([col. 8, lines 19-34] “The data collector modules 50 are the interfaces between the data acquisition devices 60 and the data acquisition core 22. These modules 50 convert various known digital protocols and data streams received from the data acquisition devices 60 into a standard input for the data acquisition core 22 via associated signal conditioning and processing means. Each of the data collector modules 50 employs a specific protocol for collecting data from each of the specific data acquisition devices 60 (e.g., asset management instruments) that are then connected to a variety of asset management transducers/sensors 70 including vibration, temperature, pressure, flow, optical, torque, position, and others for providing bi-directional communication. Thus, data can be received configuration information and commands (data transmitted).” [col. 17, lines 20-29] “Referring to FIGS. 6 and 10, a plot object 122 presents, via the graphical user interface 102, formatted data presentation plot views 178 in a plot view window 180. Plots can be graphical or textual. A plot is an object that provides a single, concise view of data acquired through the relational database module 82 (including the historical/machine database 84 and the configuration database 86), the data acquisition module 20 (including real-time data), external database 210 including third party databases and data servers.” [col. 18, lines 35-64] “Furthermore, and referring to FIGS. 6 and 12, the plot session object 128 uniquely provides a synchronized cursor link through plot groups object of multiple plot windows brought up or opened simultaneously via a menu 250. For example, and referring to FIG. 12, a polar plot 252 having a first cursor 254 and a trend plot 256 having a second cursor 258 are shown in plot windows 180. The plot groups object links these two cursors together via the synchronized cursor link 127. Thus, as the user “scrolls” through data in the polar plot 252 with the first cursor 254, the second cursor 258 in the trend plot 256 automatically “scrolls” to the same sample as the driving plot or as scrolled to with the first cursor. Conversely, as the user “scrolls” through data in the trend plot 256 with the second cursor 258, the first cursor 254 in the polar plot 252 automatically “scrolls” to the same sample as the driving plot or as scrolled to with the second cursor 258. This allows the user to quickly and simply compare and correlate data from different and same plots. Thus, in general, as the user 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Spriggs into the teaching of Vanslette because both references disclose the processing and display of industrial manufacturing data to users. Consequently, one of ordinary skill in the art would be motivated to further modify the display of stored event data as in Vanslette to include the display of data pertaining to streams of commands to/from the industrial equipment as in Spriggs so that the user is able to visualize the commands received and executed within the system and their corresponding results.
Claims 9-11, 13, 20 recite equivalent claim limitations as the method of claim 2-4, 6, except that they set forth the claimed invention as a non-transitory computer readable medium and a system, as such they are rejected for the same reasons as applied hereinabove.


Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vanslette (US 2011/0010623) in view of Spriggs (US 6,421,571) and further in view of Brikman (US 7,822,850).
As per claim 5, claim 3 is incorporated, Vanslette, Spriggs fail to disclose “wherein the data log files comprise ladder logic”
However, Brikman teaches the above limitation at least by ([col. 5, lines 55-58] “a graphical representation of values extracted from data fields of a log file may be a ladder diagram corresponding to a communication between a first component and a second component.” [col. 6, lines 49-58] “Apparatus 610 includes extraction module 611. Extraction module comprises logic to extract values of a plurality of data fields from log file 620 using grammar file 630. The plurality of data fields and a procedure for extracting the values of the plurality of data fields are defined in the grammar file 630. “Logic”, as used herein, includes but is not limited to hardware, firmware, software and/or combinations of each to perform a function(s) or an action(s), and/or to cause a function or action from another component.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Brikman into the teaching of Vanslette, Spriggs because the 
Claims 12, 19 recite equivalent claim limitations as the method of claim 5, except that they set forth the claimed invention as a non-transitory computer readable medium and a system, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 12/24/20.

Applicant’s further arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.

	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169